Gamble, Judge,
delivered the opinion of the court.
1. The plaintiff, styling herself in the petition, administratrix of all and singular, the goods, chattels and effects of Robert Duncan, deceased, commenced her civil action against the defendant, upon a note alleged to have been made by the defendant to the intestate, and upon an account due from the defendant to the intestate, praying judgment as administratrix. The defendant answered, denying a part of the indebtedness, and *369setting np, as an off-set, a demand which he held upon the intestate. There was a replication to the off-set. At the trial, the plaintiff offered in evidence the record o£ her letters of administration upon the estate of the intestate, which was rejected. She then offered in evidence the note made by the defendant to the intestate, which was rejected. The rejection of the evidence is the ground of complaint here. The ground of the rejection was, that the petition did not sufficiently allege that she was administratrix. The petition stating the character in which the plaintiff sued (as administratrix) and the indebtedness to her intestate, and praying judgment as administratrix for the debt, is a sufficient statement of the cause of action, and of her right to sue, “in such manner as to enable a person of common understanding to know what is intended.” Code, art. 6, sec. 1. And being such statement, the plaintiff was entitled to prove it, by giving her letters in evidence. The judgment is, with the concurrence of the other judges, reversed, and the cause remanded.